                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                       At Chattanooga

  UNITED STATES OF AMERICA,

               Plaintiff,
                                                       No 1:15-cr-39
  v.                                                   Judge Collier/Lee

  ROBERT R. DOGGART,

               Defendant.


          SUPPLEMENT TO MOTION FOR BOND PENDING RE-SENTENCING

         Robert Doggart, by and through counsel, files this second supplement to his pending

  motion for bail pending resentencing pursuant to 18 U.S.C. § 3143. (Doc. 327.)

         Since Mr. Doggart filed his motion on March 26, 2020, the reported number of infected

  BOP inmates has risen rapidly. As of April 2, 2020, seventy-five inmates are reported infected,

  see http://www.bop.gov/coronavirus/ (last visited Apr. 3, 2020), a rate reflecting a 750% increase

  in eight days. “At that rate of growth, every inmate in the BOP would be infected in just 4

  weeks.” Walter Pavlo, Bureau of Prisons COVID-19 Outbreak Growth Could Overwhelm

  Agency, Forbes (Mar. 30, 2020), https://tinyurl.com/qulpj4y. The just-cited article includes this

  graphic showing the trajectory up to March 30, which can only have continued its upward

  movement:




Case 1:15-cr-00039-CLC-SKL Document 328 Filed 04/03/20 Page 1 of 6 PageID #: 6048
  Id. As of today, seven inmates have died from complications from the virus, five at FCI Oakdale

  (Louisiana) and two at FCI Elkton (Ohio). See BOP Press Releases,

  https://www.bop.gov/resources/press_releases.jsp. At FCI Elkton, 3 additional inmates have

  tested positive for COVID-19, while another 80 inmates are showing symptoms. WKYC

  Studios, Rachel Polansky, First inmate death related to coronavirus at eastern Ohio prison (Apr.

  2, 2020), https://tinyurl.com/ukf54kx.

         Also since Mr. Doggart filed his motion, BOP has placed all its facilities on a 14-day

  lockdown, effective April 1, 2020. See BOP, COVID-19 Action Plan: Phase V (Mar. 30, 2020),

  https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp. This action was

  taken “[i]n response to a growing number of quarantine and isolation cases in our facilities, the

  BOP will take the following actions immediately to further mitigate the exposure and spread of

  COVID-19.” Id. But this clearly has not stopped the spread of the virus, and likely will not.

         In United States v. Rodriguez, No. 2:03-cr-00271-AB (E.D. Pa. Apr. 1, 2020) (Doc. 135),

  the court described prisons for what they are: “tinderboxes for infectious disease.” Id. at 2.

  There, the court granted compassionate release for Jeremy Rodriguez even though he did not

  satisfy any of the grounds for compassionate release under U.S.S.G. § 1B1.13. Id. at 21. “For


                                                   2

Case 1:15-cr-00039-CLC-SKL Document 328 Filed 04/03/20 Page 2 of 6 PageID #: 6049
  Mr. Rodriguez,” who has diabetes, high blood pressure, and liver abnormalities, “nothing could

  be more extraordinary and compelling than this pandemic.” Perhaps most important, the court

  declined to accept the “[t]he government’s assurances that the BOP’s ‘extraordinary actions’ can

  protect inmates,” saying they “ring hollow given that these measures have already failed to

  prevent transmission at the facility where Mr. Rodriguez is housed.” Id. at 15. The court

  concluded that COVID-19 plus Rodriguez’s risk factors combined to constitute an extraordinary

  and compelling reason for release. Id. at 21.

         There have been numerous additional court orders releasing inmates under various forms

  of authority in light of the risk of COVID-19. See, e.g., United States v. Meekins, Case No. 1:18-

  cr-222-APM (D.D.C. Mar. 31, 2020) (Doc 75) (post-plea, pre-sentence release order releasing

  defendant with three pending assault charges due to extraordinary danger COVID-19 poses to

  those in detention); United States v. Davis, No. 1:20-cr-9-ELH (D. Md. Mar. 30, 2020) (Doc. 21)

  (releasing defendant due to the “urgent priority” of decarceration, to protect both the defendant

  and the community, and to preserve Sixth Amendment rights in this perilous time); United States

  v. Marin, No. 15-cr-252 (E.D.N.Y. Mar. 30, 2020) (Doc. 1326) (granting compassionate release

  “for the reasons stated in his motion, including his advanced age, significantly deteriorating

  health, elevated risk of dire health consequences due to the current COVID-19 outbreak, status as

  a non-violent offender, and service of 80% of his original sentence.”); United States v. Muniz,

  Case No. 4:09-cr-199 (S.D. Tex. Mar. 30, 2020) (Doc. 578) (releasing defendant serving 188-

  month sentence for drug conspiracy in light of vulnerability to COVID-19: “[W]hile the Court is

  aware of the measures taken by the Federal Bureau of Prisons, news reports of the virus’s spread

  in detention centers within the United States and beyond our borders in China and Iran

  demonstrate that individuals housed within our prison systems nonetheless remain particularly



                                                   3

Case 1:15-cr-00039-CLC-SKL Document 328 Filed 04/03/20 Page 3 of 6 PageID #: 6050
  vulnerable to infection.”); Fraihat v. Wolf, No. 20-CV-590 (C.D. Cal. Mar. 30, 2020) (noting

  risk of asymptomatic spread and unsafe conditions in immigration detention mean “[t]he balance

  of equities tip sharply in [Fraihat’s] favor” and thus ordering release); United States v. Bolston,

  Case No. 1:18-cr-382-MLB (N.D. Ga. Mar. 30, 2020) (Doc. 20) (releasing defendant in part

  because “the danger inherent in his continued incarceration at the R.A. Deyton Detention Facility

  . . . during the COVID-19 outbreak justif[y] his immediate release from custody”); United States

  v. Hector, Case No. 2:18-cr-3-002 (W.D. Va. Mar. 27, 2020) (Doc. 748) (granting release

  pending sentencing after Fourth Circuit remanded detention decision requiring court to

  specifically consider extraordinary danger posed by COVID-19 to those in prison).

         These are not all of them, as they keep coming daily. But for now, the judge’s order in

  Fraihait is of particular interest, as it recognizes the crucial fact that many who are infected with

  the virus are asymptomatic. Order at 4, Fraihait v. Wolf, No. 20-CV-590 (C.D. Cal. Mar. 30,

  2020). As the judge there explained, “[t]his is an unprecedented time in our nation’s history,

  filled with uncertainty, fear, and anxiety. But in the time of a crisis, our response to those at

  particularly high risk must be with compassion and not apathy. The Government cannot act with

  a callous disregard for the safety of our fellow human beings.” Id. at 12. While Fraihait involves

  the release of a civil detainee held for immigration reasons, the court noted the constitutional

  requirements imposed on the government for criminal detainees as well: “When the Government

  takes a person into custody and detains him against his will, the Constitution imposes upon the

  Government a duty to assume responsibility for that detainee’s safety and general well being.”

  Id. at 7 (citing Helling v. McKinney, 509 U.S. 25, 32 (1993)). “Under the Eighth Amendment, the

  Government must provide criminal detainees with basic human needs, including reasonable

  safety.” Id. (citing Helling, 509 U.S. at 32)). The Government violates the Eighth Amendment if



                                                     4

Case 1:15-cr-00039-CLC-SKL Document 328 Filed 04/03/20 Page 4 of 6 PageID #: 6051
  it confines a criminal detainee in unsafe conditions.” Id. (citing Helling, 509 U.S. at 33).

  “Moreover, the Government may not ‘ignore a condition of confinement that is sure or very

  likely to cause serious illness.’” Id. (quoting Helling, 509 U.S. at 32).

         Most crucially, courts are recognizing that the risk of COVID-19 to a health-

  compromised inmate can change the calculus when release had been previously denied. United

  States v. McLean, No. 19-cr-380 (D.D.C. Mar. 28, 2020) (“As counsel for the Defendant

  candidly concedes, the facts and evidence that the Court previously weighed in concluding that

  Defendant posed a danger to the community have not changed – with one exception. That one

  exception – COVID-19 – however, not only rebuts the statutory presumption of dangerousness,

  see 18 U.S.C. § 3142(e), but tilts the balance in favor of release.”).

         The calculus in Mr. Doggart’s case should likewise change. Whatever sentence this Court

  ultimately imposes upon resentencing, it certainly will not be a death sentence. Yet, the current

  pandemic creates a real risk of death for elderly and ill inmates like Mr. Doggart. The current

  BOP lockdown does not prevent him from being in contact with staff, who are free to come and

  go and are also becoming infected at a quickening rate and may be asymptomatic.

         Mr. Doggart has a home to return to and has family that can transport him to that home.

  This Court can impose the strictest conditions of home confinement on him which would require

  him to stay in his house at all times except for medical treatment as the court allows. This

  condition would allow Mr. Doggart to be confined in a safe environment pending sentencing.

         In short, the real risk to Mr. Doggart’s safety by his continued detention, support his

  immediate release on bond.




                                                    5

Case 1:15-cr-00039-CLC-SKL Document 328 Filed 04/03/20 Page 5 of 6 PageID #: 6052
        Respectfully submitted this 3d day of April, 2020.

                                                    FEDERAL DEFENDER SERVICES OF
                                                     EASTERN TENNESSEE, INC.

                                                    By: /s/ Myrlene R. Marsa
                                                    Myrlene R. Marsa
                                                    Assistant Federal Defender
                                                    835 Georgia Avenue, Suite 600
                                                    Chattanooga, Tennessee 37402
                                                    Myrlene_Marsa@fd.org
                                                    (423) 756-4349
                                                    BPR # 016798

                                                    By: /s/ Jennifer Niles Coffin
                                                    Jennifer Niles Coffin
                                                    Assistant Federal Defender
                                                    800 South Gay St., Suite 2400
                                                    Knoxville, Tennessee 37929
                                                    Jennifer_coffin@fd.org
                                                    (615) 736-5047
                                                    BPR # 020703




                                                6

Case 1:15-cr-00039-CLC-SKL Document 328 Filed 04/03/20 Page 6 of 6 PageID #: 6053
